  

 

LBBESOIS Page 1 of 2

DOCUMENT
ELECTRONICALLY FILED

DOC #:

Case 1:17-cv-04397-LAK-RWL Document 263

 

 

 

 

 

 

UNITED STATES DISTRICT COURT ; so f20re
SOUTHERN DISTRICT OF NEW YORK DATE FILED:__¥/2 ¢/2¢2e
x |
SARAH WILLIAMS, as Guardian of the Person and Civ. 17-cv-4397 (LAK)(RWL)
Property of STANLEY WILLIAMS,
ORDER OF COMPROMISE
Plaintiff,
-against-
RIVERBAY CORPORATION ET AL.
Defendants.
x

 

UPON reading and filing the annexed affirmation of ANDREW J. SMILEY, attorney for.
the petitioner, affirmed on April 22, 2020, the petition of SARAH WILLIAMS, duly verified on
April 27, 2020, and upon all the pleadings and all prior proceedings had herein.

It appearing to the satisfaction of this Court that there is good reason to permit the
plaintiff, SARAH WILLIAMS, as the Guardian of the Person and Property of STANLEY
WILLIAMS, to compromise and settle the claims asserted in this litigation for the total sum of
P| and further appearing that the compromise would be to the advantage of
STANLEY WILLIAMS, and that petitioner is willing to accept the same and the defendants,
RIVERBAY CORPORATION, DOUGLAS ELLIMAN PROPERTY MANAGEMENT,
DOUGLAS ELLIMAN REALTY, LLC, MARION SCOTT REAL ESTATE, INC.,
SOUTHSIDE ELECTRIC INC. OF NY, and/or their representatives are willing to pay the same
in accordance with an Order of this Court.

NOW, on petition of SMILEY & SMILEY, LLP, attorneys for the plaintiff herein, it is,

ORDERED, that SARAH WILLIAMS, as Guardian of the person and property of

STANLEY WILLIAMS, is authorized and empowered to settle and compromise the action

herein for the sum of a. and it is further,
Case 1:17-cv-04397-LAK-RWL Document 263 Filed 04/30/20 Page 2 of 2

ORDERED, that out of the aforesaid sum, the defendant, RIVERBAY CORPORATION,
and or its representatives pay to SMILEY & SMILEY, LLP the sum of PF to be
deposited in their attorney escrow account, thereafter, SMILEY & SMILEY, LLP will distribute
the settlement proceeds as directed in this Order, and it is further,

ORDERED, upon receipt and clearance of the PF in settlement funds,
SMILEY & SMILEY, LLP shall be paid [J as their legal fee, and it is further,

ORDERED, that out of the settlement proceeds of a. SMILEY & SMILEY,
LLP shall be paid $97,517.13 as reimbursement of their expenses, and it is further,

ORDERED, that the balance of the settlement proceeds, a. shall be paid to
“SARAH WILLIAMS AS GUARDIAN OF STANLEY WILLIAMS” to be maintained for the
benefit of STANLEY WILLIAMS, and that Sarah Williams is authorized to direct payment from
this balance of any Medicaid or Medicare lien that may be asserted against Stanley Williams
arising from this settlement, and it is further,

ORDERED, that payment by RIVERBAY CORPORATION and/or its representatives
shall be made within 30 days of receipt by counsel for RIVERBAY CORPORATION of this
Court’s Order and fully executed releases and a stipulation of dismissal, and it is further,

ORDERED, that SARAH WILLIAMS, as Guardian of the person and property of

STANLEY WILLIAMS, is authorized and empowered to make and execute all necessary papers

ENTER: If / 1/30/20 20

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

to effectuate the settlement herein.

 
